ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 23 June 2022 are entered.
	Claims 3, 4, 15, 16, and 18-28 have been canceled. Claims 1, 2, 5-14 and 17 are pending and are being examined on the merits.
	The restriction requirement of 16 September 2021 remains in effect.
	The rejection of claims 5-7, 9-14, and 17 under 35 U.S.C. 112(a) for written description is withdrawn in light of the amendment filed 23 June 2022.
	The rejection of claims 1, 2, and 5-14 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 23 June 2022.
	The rejection of claims 1, 2, 5-14, and 17 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 23 June 2022.
	The rejection of claims 1, 2, 5, 7, 8, 10, 14, and 17 under 35 U.S.C. 103 as being  unpatentable over ‘137 and Nuijens is withdrawn in light of the amendment filed 23 June 2022. 
	The rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over ‘137 and Nuijens in view of ‘309 is withdrawn in light of the amendment filed 23 June 2022.
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over ‘137, Nuijens and ‘309 in view of Sheppard is withdrawn in light of the amendment filed 23 June 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with YONG CHEN on 27 July 2022.

The application has been amended as follows: 
	Claims 1 and 2 are allowed as previously presented. 
	Claims 3 and 4 remain canceled as previously presented. 
	Claims 5-9 are allowed as previously presented.
	10. (Currently amended) The pharmaceutical composition of claim 6, wherein the administration is selected from the group consisting of topical treatment, intravitreal injection, subconjunctival injection, intramuscular injection, subcutaneous injection, intravenous injection, intracameral injection, and implantation into the subject’s eye.
	Claims 11-14 are allowed as previously presented.
	Claims 15 and 16 remain canceled as previously presented. 
	Claim 17 is allowed as previously presented.
	Claims 18-28 remain canceled as previously presented.

Support for the amendment to claim 10 can be found in [00019] of the specification as originally filed.

Reasons for Allowance
Claims 1, 2, 5-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not recognize the claimed peptides of SEQ ID NOs: 2-35. The peptides are derivatives of an active fragment of the 14-3-3 zeta/delta protein. As found in the rejection of record, Rainger et al. US 02015/0051137 A1 discloses this fragment SVTEQGAELSNEER. The ‘137 art suggests alterations to the peptide in [0011] via conservative amino acid substitutions or deletions, but only in a generic sense and not in a manner that leads to SEQ ID NOs: 2-35. The ‘137 art does not suggest specific alterations of the base peptide or other fragments from 14-3-3 zeta/delta to prepare SEQ ID NOs: 2-35. Therefore, the claimed peptides are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                  
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658